


117 HR 3228 IH: National Coastal Resilience Data and Services Act
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3228
IN THE HOUSE OF REPRESENTATIVES

May 13, 2021
Ms. Velázquez (for herself, Ms. Barragán, Ms. Tlaib, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To direct the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration, to improve science, data, and services that enable sound decision making in response to coastal flood risk, including impacts of sea level rise, storm events, changing Great Lakes water levels, and land subsidence.


1.Short titleThis Act may be cited as the National Coastal Resilience Data and Services Act. 2.Declaration of policyIt is the policy of the United States to bolster adaptation and increase resilience by preparing for and protecting against the social, economic, and environmental impacts of coastal flood risk, including impacts of sea level rise, storm events, changing Great Lakes water levels, and land subsidence, in all coastal and Great Lakes States and territories by supporting actions that—
(1)improve, create, and make investments in authoritative forecasts, predictions, projections, and services, including sustaining and enhancing underlying observing and spatial reference systems, mapping and geospatial services, modeling, product development and delivery, including probabilistic assessment of risks, and providing engagement and technical assistance to all levels of government, tribal governments, and to vulnerable and historically marginalized and overburdened communities; (2)convene and engage users and providers of relevant data and services, including Federal agencies, State, local, tribal, and territorial governments, academia, the commercial sector, nonprofit and philanthropic organizations, environmental justice organizations, and international partners to work together to identify needs and potential solutions, fill gaps in services, and provide technical assistance to inform decision making; and
(3)promote a coordinated, whole of government approach to ensuring that our citizens have the coastal data and services needed to increase our national resilience. 3.FindingsCongress finds the following:
(1)Coastal flood risk, including the impacts of sea level rise, dramatic shifts in Great Lakes water levels, land subsidence, and damage from high tide flooding and storm events are severely impacting coastal States, territories, communities, economies, and ecosystems. (2)Millions of people and billions of dollars in critical infrastructure are at risk due to the threat of coastal floods, the impacts of which are predicted to be more frequent and severe in the future and present a crisis on the coast that threatens national and economic security.
(3)According to the National Oceanic and Atmospheric Administration— (A)the 2020 United States Atlantic hurricane season was the most active on record with 30 named storms, 7 of which were billion-dollar disasters exceeding $40 billion in total damages; and
(B)the United States annual high tide flooding frequency is accelerating and has more than doubled since 2000 due to rising relative sea levels, with United States coastal communities today experiencing an average of 2 to 6 high tide flooding days each year and expected to experience an increase to between 7 and 15 days each year by 2030 and between 25 and 75 days each year by 2050. (4)Our societal response to these threats requires sound decision making within many sectors of our society, including those concerned with human health, social equity, insurance, finance, infrastructure investments, building codes, engineering design, zoning, urban planning, transportation, marine commerce, emergency preparedness, disaster response and recovery, ecosystem restoration, marine resource management, marine conservation, and more.
(5)Each of these endeavors requires accurate and authoritative data, observations, modeling, mapping, and services that quantify and clearly communicate the drivers of coastal flood risk, including sea level rise, to improve understanding of present day and future flood risk at the coast and enable sound public policy and risk-informed decision making. (6)A whole of government approach is required to understand and combat the crisis on the coast. As is the case with the delivery of data and services to support decision making with respect to severe weather, hurricanes, inland flooding, and space weather, many Federal agencies have key contributions to make. The leadership role of the National Oceanic and Atmospheric Administration (in this Act referred to as the NOAA) is critical given the agency’s mission and extensive expertise.
(7)In addition to State, local, tribal, and territorial governments, the private sector, and other constituencies, many Federal agencies rely on the data and services of the NOAA to inform their missions and investments. (8)In addition to being users of NOAA data and services, other Federal agencies conduct or support observations, modeling, research, and other activities that contribute to and inform the coastal forecasts, data, and services provided by the NOAA.
(9)Strengthening and sustaining the programs, networks, observations, and modeling of the NOAA to support improved coastal flood risk products and services is an urgent national priority. Doing so will materially benefit the myriad economic and resource management sectors that are being impacted by coastal flooding, sea level rise, changing Great Lakes water levels, and land subsidence. (10)There is an urgent need for the NOAA, in partnership with other Federal agencies, to expand and enhance observations, mapping, modeling, and services that inform the public and decision makers about risk from coastal flooding, sea level rise, changing Great Lakes water levels, and land subsidence by—
(A)identifying and leveraging existing capacities and capabilities to assess and predict coastal flood risk and its impacts; and (B)convening a national effort to deliver enhanced authoritative and science-based products, services, and technical assistance.
4.DefinitionsIn this Act— (1)the term Administrator means the Administrator of the National Oceanic and Atmospheric Administration and Under Secretary of Commerce for Oceans and Atmosphere; and
(2)the term coastal State has the same meaning as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453) and includes the District of Columbia. 5.Authorization of NOAA activities (a)In generalThe Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration, shall, in consultation with other Federal agencies, develop within the NOAA a comprehensive suite of products and services with respect to coastal flood, sea level rise, Great Lakes water level, and vertical land motion data, and conduct the research and development necessary to support products and services that—
(1)augment existing capacities and combine existing observations, modeling, predictions, and products and services into a coordinated decision-support framework; (2)produce and maintain authoritative and timely data, maps, and information services, including improving existing and new information products and services targeted to end user needs, that allow coastal communities across the United States to plan for present and future coastal flood risk; and
(3)engage with, ensure accessibility by, and provide technical assistance to end users, particularly with respect to historically underserved and at risk communities and populations, which shall include consultation with other Federal agencies, regional ocean partnerships, and State, local, and tribal governments on the appropriate application of these data and tools and to better assess information gaps, needs, and solutions relating to the risk posed by coastal flooding, including sea level rise. (b)Data archivingThe Administrator shall make data and metadata generated in the process of carrying out the requirements of this Act fully and openly available in accordance with the Evidence-Based Policymaking Act of 2018 (Public Law 115–435; 132 Stat. 5529) to maximize distribution, access, and effective utilization of these important national assets. The Administrator shall serve as the archive authority and stewardship partner for this data and conduct activities to assure maximum return on investment for this important national asset.
(c)Use of existing advisory committeesThe Administrator may consult with and seek input from existing agency advisory committees to provide recommendations on systems, products, and services relating to coastal flooding, including sea level rise. (d)Technical assistanceTo assist in carrying out this Act and to facilitate collaboration, the Administrator may provide technical assistance to other Federal agencies on a reimbursable or non-reimbursable basis, including by entering into an agreement with another Federal agency to detail, for a period of not more than 3 years, an employee of the NOAA to such Federal agency.
(e)International engagementIn addition to the authority provided in section 6(b)(5) of this Act, the Administrator, in coordination with the Department of State, may engage internationally to provide and receive technical assistance, data sharing, and capacity building on matters pertaining to coastal flooding and sea level rise and inundation, including participating in and on relevant international bodies and organizations. (f)ReportThe Administrator shall, not later than 1 year after the date of enactment of this Act and every 3 years thereafter, provide the Committee on Natural Resources of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate with a report on actions taken to implement the requirements under this Act, which shall include an evaluation of the need to expand and improve agency observations, modeling, predictions, and products and services to—
(1)improve the understanding of the processes that drive coastal flood risk, including sea level rise, storm events, changing Great Lakes water levels, and land subsidence, especially in coastal communities with respect to the demographics of coastal community human population; and (2)track and report how observed rates of sea level rise compare to the sea level rise trends and predictions published within the quadrennial National Climate Assessments and related reports.
(g)Authorization of appropriationsTo carry out the requirements of this section, there is authorized to be appropriated $300,000,000 for each of fiscal years 2022 through 2027. 6.Interagency coordination (a)In generalThe Director of the Office of Science and Technology Policy, in consultation with the Administrator, shall—
(1)facilitate interagency cooperation and alignment of Federal Government activities conducted with respect to coastal flooding, including sea level rise, to improve the ability of the United States to prepare for, avoid, mitigate, respond to, and recover from potentially devastating impacts; and (2)coordinate the activities of the interagency subcommittee established under subsection (b).
(b)Coastal flooding and sea level rise subcommittee
(1)EstablishmentNot later than 90 days after the date of enactment of this Act, the President, acting through the appropriate interagency committee or task force, shall establish within such committee or task force an interagency subcommittee on coastal flooding and sea level rise (hereafter referred to as the subcommittee). (2)PurposesThe subcommittee shall—
(A)be the primary venue for the presentation and discussion of the latest science and technologies and for coordination of executive branch actions and activities that improve measurements, predictions, and service delivery of information related to coastal flood risk, including sea level rise; (B)identify gaps in observations, data, information, and modeling and ensure agency activities are complementary;
(C)consult and coordinate with other interagency climate and ocean policy efforts and bodies as appropriate; (D)coordinate the delivery of science and data and technical assistance from Federal agencies, including to support and inform the development and delivery of the products and services of the NOAA; and
(E)define and prioritize needs from other Federal agencies that could be addressed by enhancements to Federal data and services, including the products and services of the NOAA. (3)LeadershipThe subcommittee shall be co-chaired by the Director of the Office of Science and Technology Policy and the Administrator.
(4)MembershipThe following entities shall be members of the subcommittee: (A)The National Oceanic and Atmospheric Administration.
(B)The National Aeronautics and Space Administration. (C)The Department of Interior through the United States Geological Survey.
(D)The United States Army Corps of Engineers. (E)The Department of Homeland Security through the Federal Emergency Management Administration.
(F)The Environmental Protection Agency. (G)The Department of Defense.
(H)The Department of Energy. (I)The National Science Foundation.
(J)Such other White House offices and Federal agencies that the Director of the Office of Science and Technology Policy deems appropriate. (5)AgreementsTo carry out the activities under this Act—
(A)the heads of the agencies represented on the subcommittee may enter into cooperative agreements, or any other agreement with each other, and transfer, receive, and expend funds made available by any Federal agency, any State or subdivision thereof, or any public or private organization or individual; (B)the Administrator of the National Aeronautics and Space Administration and the Administrator of the National Oceanic and Atmospheric Administration shall enter into one or more interagency agreements providing for cooperation and collaboration in the development of sea level rise and coastal flood related instruments, technologies, and data sets, and products in accordance with this Act; and
(C)the Director of the United States Geological Survey and the Administrator of the National Oceanic and Atmospheric Administration shall enter into one or more interagency agreements providing for cooperation and collaboration in the development, quality control, processing, and delivery of coastal hazards and sea level rise related data, modeling, mapping, and services in accordance with this Act. (6)International, academic community, and commercial sector collaborationEach Federal agency participating in the subcommittee established under this subsection shall, to the extent practicable, increase engagement and cooperation with the international community, academic community, and commercial sector on the observational infrastructure, data, scientific research, and service delivery and technical assistance necessary to advance the monitoring, forecasting, and prediction of, preparation for, and protection from coastal flooding, sea level rise, changing Great Lakes water levels, and land subsidence.

